Case: 20-40262      Document: 00516107068           Page: 1     Date Filed: 11/24/2021




              United States Court of Appeals
                   for the Fifth Circuit                                  United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                                                         November 24, 2021
                                   No. 20-40262
                                                                            Lyle W. Cayce
                                 Summary Calendar                                Clerk


   Henry Lee Givens,

                                                              Plaintiff—Appellant,

                                        versus

   Judge Alfonso Charles,

                                                              Defendant—Appellee.


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 6:20-CV-14


   Before Wiener, Dennis, and Haynes, Circuit Judges.
   Per Curiam:*
          Henry Lee Givens, currently inmate # 56032 of the Gregg County
   (Texas) Jail, appeals the district court’s dismissal of his 42 U.S.C. § 1983 suit.
   He fails to brief, and thus abandons, the threshold issues whether the district
   court erred by concluding that Younger v. Harris, 401 U.S. 37, 43-47 (1971)


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-40262      Document: 00516107068          Page: 2   Date Filed: 11/24/2021




                                    No. 20-40262


   abstention was applicable and that the only named defendant was not
   involved with the acts underlying the suit. See Yohey v. Collins, 985 F.2d 222,
   224-25 (5th Cir. 1993); Brinkmann v. Dallas Cnty. Deputy Sheriff Abner, 813
   F.2d 744, 748 (5th Cir. 1987). For the first time on appeal, Givens requests
   damages. Because he did not request that relief from the district court, he has
   waived it. See In re Deepwater Horizon, 857 F.3d 246, 251 (5th Cir. 2017)
   (“[A]rguments not raised before the district court are waived and cannot be
   raised for the first time on appeal.” (quoting LeMaire v. La Dep’t of Transp.
   & Dev., 480 F.3d 383, 387 (5th Cir. 2007))).
          Consequently, the judgment is AFFIRMED.




                                         2